Citation Nr: 1021617	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  06-24 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to a rating in excess of 20 percent for post- 
traumatic arthrosis/post-traumatic arthritis of the left 
knee. 


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at 
Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel






INTRODUCTION

The Veteran served on active duty from May 1979 to July 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  Thereafter, jurisdiction of the claim was 
transferred to the RO in Wilmington, Delaware. 

In a July 2008 decision, the Board remanded this issue for 
additional development. 

In a September 2009 decision, the Board denied the Veteran's 
claim for entitlement to a rating in excess of 20 percent for 
post- traumatic arthrosis/post-traumatic arthritis of the 
left knee and granted a separate, 10 percent rating based 
upon arthritis with limitation of motion.

The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (CAVC).  In a January 2010 Order, the 
Court granted the VA General Counsel's and Appellant's Joint 
Motion For Remand. The Joint Motion provided that a separate 
10 percent rating for arthritis with limitation of motion 
under 38 C.F.R. §  4.71a, Diagnostic Code 5003 should not be 
disturbed. The Board's decision was otherwise vacated and the 
Veteran's claim was remanded to the Board.


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by 
semilunar dislocated cartilage, with frequent episodes of 
locking, pain, and effusion into the joint. 

2.  Flexion is limited to no less than 110 degrees with 
normal extension.

3.  No significant recurrent subluxation or lateral 
instability is demonstrated.

4.  The schedular criteria reasonably describe the disability 
level and symptomatology of the service-connected left knee 
condition.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
semilunar dislocated cartilage of the left knee are not met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2009).

2.  The criteria for a separate compensable rating for left 
knee disability based on limitation of flexion or extension, 
or recurrent subluxation or lateral instability, are not met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2009). 

3.  The criteria for an extraschedular evaluation for the 
service-connected left knee condition are not met. 38 C.F.R. 
§ 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006). 

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in July 2008.  The 
letter also provided the Veteran with information pertaining 
to the assignment of disability ratings and effective dates, 
as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  After issuance of the July 2008 
letter, and opportunity for the Veteran to respond, the 
September 2009 supplemental statement of the case (SSOC) 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, he was afforded VA 
examinations in August 2005 and July 2009 that were fully 
adequate for the purposes of rendering this decision.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Laws and Regulations- Increased Rating Claims Generally

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analyses in the following decision are therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2009) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000). 

Specific Legal Criteria-Knee

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Under Diagnostic Code 5257, other impairment of the knee, 
such as recurrent subluxation or lateral instability, is 
rated as 10 percent when slight, 20 percent when moderate, 
and 30 percent when severe.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009)).

Under Diagnostic Code 5260, limitation of flexion of either 
leg to 60 degrees warrants a noncompensable (0 percent) 
rating.  A 10 percent rating requires flexion limited to 45 
degrees. A 20 percent rating requires flexion limited to 30 
degrees.  A maximum 30 percent rating requires flexion 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2009)).

Under Diagnostic Code 5261, limitation of extension of either 
leg to 5 degrees warrants a noncompensable (0 percent) 
rating. A 10 percent rating requires extension limited to 10 
degrees.  A 20 percent rating requires extension limited to 
15 degrees.  A 30 percent rating requires extension limited 
to 20 degrees.  A 40 percent rating requires extension 
limited to 30 degrees.  A maximum 50 percent rating requires 
extension limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2009)).

Standard knee range of motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71a, Plate II 
(2009)).

The VA General Counsel has held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA 
General Counsel has further held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 
(2004).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996). 

Factual Background

A February 2005 private medical record notes complaints of 
left knee pain and grinding.  The assessment was degenerative 
joint disease of the left knee.

A June 2005 VA treatment record notes that X-ray studies of 
the left knee showed chondrocalcinosis and a loose body.  
Another June 2005 VA treatment record notes normal range of 
motion of the knee.  There was slight tenderness at the 
medial joint line. No effusion or instability was found.  
Flexion was normal.  The assessment was intermittent 
degenerative joint disease.

The August 2005 VA examination report notes that the Veteran 
walked with a normal gait.  There were no effusions.  Flexion 
of the left knee was to 110 degrees without pain.  Extension 
was to zero degrees.  There was moderate crepitation on the 
left knee.  No Lachman's or McMurray's was detected.  The 
examiner opined that the cruciate and collateral ligaments 
were intact.  The Veteran described having periodic 
instability and falls, as well as periodic locking.  The 
impression was chrondromalacia patella, chronic arthralgia of 
the left knee, loose body of the left knee, and periodic 
instability of the left knee.

A September 2005 MRI of the left knee detected large tears 
and degeneration of the posterior horn of the medial 
meniscus.  There were also cystic changes and increased 
signal changes in the medial tibial plateau consistent with 
degenerative changes or posttraumatic changes.

A December 2005 VA treatment record notes that the Veteran 
recently had an MRI of the left knee.  He was given a refill 
on pain medication.

A December 2005 letter from a private physician notes that 
the Veteran has posttraumatic osteoarthritis of his left 
knee, with a probable degenerative medial meniscus tear.  He 
was advised of treatment options, including a repeat 
arthroscopic evaluation of his knee if he develops mechanical 
symptoms, such as catching or locking.

A January 2006 VA treatment record notes the Veteran's 
history of left knee pain.  On examination there was 
tenderness to palpation of medial joint line and positive 
McMurray test.  There was no sagittal or coronal instability 
of the knee.  Sensation was intact throughout. MRI 
demonstrated posterior horn medial meniscus tear of the left 
knee.  The plan was to return for preoperative evaluation and 
to undergo a left knee arthroscopy with a meniscal 
debridement and possible repair in July 2006.

An April 2007 VA treatment record notes that the Veteran was 
scheduled for arthroscopy prior to his move from Texas.  He 
indicated that he would like to have the procedure at the 
current VA facility.  His last surgery was noted to be in 
1991.  On examination his left knee had a small effusion but 
no warmth. 

A June 2009 VA treatment record notes that the Veteran was 
seen by an outside orthopedic doctor and had three injections 
of cortisone.  He complained that his knee is more painful 
than usual and is giving out.  It was noted that he was 
previously followed by VA in Texas prior to 2007 and the plan 
was for arthroscopic surgery.  MRI within the last year 
showed a meniscus tear.  On examination the left knee had a 
small effusion and small amount of crepitus.  It was tender 
to palpation medially and there was pain with varus stress.

The report of a July 2009 VA examination notes that the 
Veteran complained of the following knee symptoms: giving 
way, instability and pain.  He also complained that his knee 
locks up.  He has not fallen to the floor, but he braces 
himself.  This happens around once a day.  He has a knee 
brace that helps a little bit, but if he wears it very long 
it will cause his knee to ache.  The examiner opined that the 
pain seemed to come from underneath the anterior medial knee 
and under the knee cap.  The Veteran also complained of 
stiffening of his knee.  He said that his knee is very weak 
and that squatting down is very hard.  There is no problem 
with coordination.

The examiner noted that the Veteran has not been employed 
since 2005.  Flare-ups occur two or three times a week and 
last one or two days.  The knee will be swollen.  It takes 
days to go down.  Sometimes it takes a week.  There are no 
precipitating or alleviating factors for the flare-ups.  His 
pain medication helps him to sleep.  He complained of more 
pain when driving his car, getting out of the car, and going 
up and down stairs.

Examination of the knee revealed that deep tendon reflexes, 
including ankle jerk and knee jerk, were intact and about 1+.  
Motor function was full.  Both legs could actively and 
passively straighten out to neutral.  There was no 
significant cruciate and collateral ligament laxity of his 
knees.  Sensation was intact.  There was slight swelling or 
enlargement of the left knee, but no gross joint effusion.  
Range of motion testing revealed full extension of the left 
knee and flexion to about 120 degrees.  He could flex another 
five degrees, but had a reaction of uncomfortable pain inside 
the medial anterior of the left knee.  There was mild 
patello-compression pain but no crepitus and no instability.  
McMurray test was negative.  In supine position on the 
examination table, there was about five degrees of varus of 
the left knee and about 10 degrees on the right knee.  He was 
able to climb onto a bus and sit down and then get back up 
and go back down the steps.  He was able to ride up the 
escalator at the metro station.  The examiner stated that the 
knee was stable.

X-ray studies showed degenerative joint disease.  The 
examiner diagnosed the Veteran with status arthroscopic 
surgery of left knee with moderate degenerative arthritis of 
the medial compartment of the left knee joint, as well as 
meniscus calcification of the tibiofemoral joints bilaterally 
(consistent with chrondrocalcinosis).  The examiner stated 
that there was no further loss of motion of the left knee 
during the exam due to pain from repetitious movements of at 
least three times.  There was also not any loss of motion due 
to lack of endurance, fatigue, weakened movement, or 
incoordination.  The examiner stated that it would be 
speculation to state whether there would be any additional 
loss of motion due to such factors during a flare-up. 

Analysis

The Veteran's left knee disability is rated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  
This is the highest possible rating under this code. 

After reviewing the medical evidence, the Board concludes 
that an additional rating is not warranted under Diagnostic 
Code 5261.  In this regard, extension has consistently been 
full and without pain.  The Veteran was noted to have normal 
gait in August 2005.  Although MRI reports show a medial 
meniscus tear, this has not affected his ability to 
consistently extend his knee fully.  Additionally, while the 
Veteran's left knee displayed crepitus, the July 2009 VA 
examiner specifically stated that with repetitive use, the 
range of motion of the left knee is not additionally limited 
by pain, fatigue, weakness, incoordination, or lack of 
endurance.  In sum, the preponderance of the medical evidence 
does not show pain resulting in limitation of extension to 
more than 15 degrees.  Even considering pain and other cited 
DeLuca factors, there is no medical evidence that these 
symptoms have at any time from been so disabling actually or 
effectively result in flexion limited to 15 degrees-the 
requirement for a separate compensable rating under 
Diagnostic Code 5261.  

A higher rating based upon limitation of flexion is also not 
warranted.  On no occasion during the period of the appeal 
has the medical evidence shown limitation of flexion to 60 
degrees or less.  In fact, the August 2005 and July 2009 VA 
examiners noted flexion to 110 degrees and 120, respectively.  
No pain was described at these ranges of motion.  None of the 
medical evidence shows any additional limitation due to pain, 
fatigue, weakness, incoordination, or lack of endurance 
following repetitive use.  Therefore, the Veteran is not 
entitled to a separate compensable rating under Diagnostic 
Code 5260.

Despite complaints of instability, none of the medical 
evidence shows that the left knee is unstable or that there 
is any subluxation of the left knee.  Notably, the July 2009 
examiner stated that there was no significant cruciate and 
collateral ligament laxity and that the knee was stable.  
Additionally, a January 2006 VA treatment record notes no 
sagittal or coronal instability of the knee.  Despite the 
evidence of a medial meniscal tear, because nothing in the 
record shows significant recurrent subluxation or lateral 
instability, a separate rating under Diagnostic Code 5257 is 
not in order.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.

As mentioned above, a separate 10 percent rating for 
arthritis with limitation of motion (noncompensable) under 38 
C.F.R. § 4.71a, Diagnostic Code 5003 has been awarded. The 
Board now finds no other diagnostic code to provide a basis 
for assignment of a rating in addition to the 20 percent now 
in effect for post- traumatic arthrosis/post-traumatic 
arthritis of the left knee under Code 5258.  Disabilities of 
the knee and leg are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256-5263; however, several of these 
diagnostic codes are simply not applicable to the Veteran's 
service-connected left knee disability.  It is neither 
contended nor shown that the Veteran's service-connected left 
knee disability involves ankylosis, impairment of the tibia 
and fibula, or genu recurvatum.  As such, a higher rating 
under any of the diagnostic codes rating these conditions is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5259, 5262, 5263.

Extraschedular Consideration

In this circumstance, though, the Board must still consider 
whether the Veteran is entitled to an extra-schedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  
Here, the Board finds that the disability picture presented 
by the Veteran's left knee is appropriately contemplated by 
the rating schedule.  Therefore, referral for consideration 
of an extraschedular evaluation is not warranted.  Thun.  


ORDER

Entitlement to a rating in excess of 20 percent for post- 
traumatic arthrosis/post-traumatic arthritis of the left knee 
is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


